DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
 
Claims 1-8 are pending.  Claims 1-6 are being examined.  Claims 7-8 are withdrawn from further examination as being directed to non-elected inventions.  Claims 1-3 and 5 have been amended with no new subject matter being introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pontius (US 4504290) in view of Kasmark (US 2004/0134355 A1) and Nakahara et al. (US 2005/0092675 A1).
Considering claims 1-3, Pontius teaches a filter comprising an air-pervious filtration media mounted within a frame, the media including at least one sheet layer having a plurality of openings through which air may pass (Pontius, abstract and Figs. 1-2).  Pontius teaches the air may pass through the openings without substantial pressure drop by teaching that the filter media reduces flow resistance and pressure drop (Pontius, Col. 2 lines 11-15 and 26-37).
Pontius teaches the openings in the plurality of sheet layers are formed by slitting and then expanding the sheet layers and mounting the plurality of granules to the sheet layers (Pontius, Col. 3 lines 5-35).  Pontius teaches a plurality of his disclosed sheets may be layered (Col. 2 lines 38-41).  Pontius teaches a plurality of granules mounted to the at least one sheet layer in a dispersed configuration by teaching impregnation of the sheet material with activated carbon particles (Pontius, Col. 3 lines 15-22 and Col. 4 lines 44-50).
Although Pontius teaches impregnation of the sheet material with activated carbon particles (Pontius, Col. 3 lines 15-22 and Col. 4 lines 44-50), he does not 
However, Kasmark teaches incorporating sorbent particles or granules into a fibrous mat during formation of the mat through impregnation and by spraying and roll coating with adhesive results in high pressure drop (Kasmark, [0005]-[0006], [0021]).
Nakahara teaches activated carbon for filters is often used in the form of powder or in pulverized form; however, their uses have been limited because of a high degree of pressure drop (Nakahara, [0002]).  Nakahara teaches dispersing a pulverized adsorbent powder (i.e., activated carbon) on the surface of a base of fabric to obtain a filter element without reduced deodorizing function or adsorption performance and with low pressure drop; formation into a pleat form is preferred (Nakahara, [0014], [0018], [0022]).  Nakayara teaches that although filters having activated carbon dispersed in an adhesive-coated sheet can provide firm attachment of the activated carbon to the sheet because they employ pressing with a roll and high-pressure blowing to attach the activated carbon to the sheet, it is still difficult to avoid a large pressure drop due to external pressing force on the activated carbon (Nakayara, [0005]-[0006]).  Nakayara teaches extremely low pressure drop for the amount of adhesion of the adsorbent, compared to conventional filters (Nakayara, [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to pleat the filter element/sheet layer to obtain at least one sheet layer having members between adjacent openings, wherein at least some of the members are disposed transverse to a plane of the sheet layer and attach the granules to outer surfaces of at least some of the transverse members (rather 
It should be noted that slitting and expanding the sheet layers and then pleating them results in the at least one sheet layer having members between adjacent openings, wherein at least some of the members are disposed transverse to a plane of the sheet layer.
“The granules reacting with at least one substance in the air when the at least one substance contacts the granules while passing through the media, thereby changing the chemical makeup of the air without removing substantial particulate from the air” is the manner in which the filter operates and does not impart any additional structural limitations to the filter.  Paragraph [0027] of instant specification discloses that the granules mounted on the at least one sheet layer include impregnated/non-impregnated carbons.  Pontius teaches impregnating the sheet layer with activated carbon particles; thus, the granules/filter media of Pontius would also react with at least one substance in the air when the at least one substance contacts the granules while passing through the media, thereby changing the chemical makeup of the air without removing substantial particulate from the air.
Nonetheless, Pontius teaches a filter for odor control (Pontius, paragraph bridging col. 4 & 5); Pontius teaches a sheet material which is impregnated with 
Considering claim 4, it should be noted that the claims are directed to a filter comprising an air-pervious filtration media mounted within a frame, the media including at least one sheet layer having a plurality of openings through which air may pass without substantial pressure drop.  Pontius teaches such a filter and the manner in which the openings of the plurality of sheet layers are formed does not impart any additional structural limitations to the filter. 
Nonetheless, Pontius teaches the openings in the plurality of sheet layers are formed by slitting and then expanding the sheet layers and mounting the plurality of granules to the sheet layers (Pontius, Col. 3 lines 5-35).  Mounting the plurality of granules to the sheet layers prior to slitting and then expanding the sheet layers is the method by which the filter media is made and does not impart any additional structural limitations to the filter media.
Considering claim 5, Pontius teaches a filter comprising an air-pervious filtration media mounted within a frame, the media including a plurality of sheet layers having a 
Pontius teaches a plurality of his disclosed sheets may be layered (Col. 2 lines 38-41).  Pontius teaches a plurality of granules mounted to the at least one sheet layer in a dispersed configuration by teaching impregnation of the sheet material with activated carbon particles (Pontius, Col. 3 lines 15-22 and Col. 4 lines 44-50).
Although Pontius teaches impregnation of the sheet material with activated carbon particles (Pontius, Col. 3 lines 15-22 and Col. 4 lines 44-50), he does not explicitly teach the granules are attached to an outer surface of at least some of the sheet layers, the granules attached to outer surfaces of at least some of the transvers members.
However, Kasmark teaches incorporating sorbent particles or granules into a fibrous mat during formation of the mat through impregnation and by spraying and roll coating with adhesive results in high pressure drop (Kasmark, [0005]-[0006], [0021]).
Nakahara teaches activated carbon for filters is often used in the form of powder or in pulverized form; however, their uses have been limited because of a high degree of pressure drop (Nakahara, [0002]).  Nakahara teaches dispersing a pulverized adsorbent powder (i.e., activated carbon) on the surface of a base of fabric to obtain a filter element without reduced deodorizing function or adsorption performance and with 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to pleat the filter element/sheet layer to obtain at least one sheet layer having members between adjacent openings, wherein at least some of the members are disposed transverse to a plane of each respective sheet layer in each of the respective first and second planar panels and attach the granules to outer surfaces of at least one of the sheet layers (rather than impregnation of the granules), the granules attached to outer surfaces of at least some of the transverse members.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to obtain a filter element without reduced deodorizing function or adsorption performance and with low pressure drop with a reasonable expectation of success.
It should be noted that slitting and expanding the sheet layers and then pleating them results in the claimed configuration: at least a first substantially planar panel having a first edge joined at a predetermined, non-parallel angle to a first edge of a second substantially planar panel, wherein each of the sheet layers has members 
“The granules reacting with at least one substance in the air when the at least one substance contacts the granules while passing through the media, thereby changing the chemical makeup of the air without removing substantial particulate from the air” is the manner in which the filter operates and does not impart any additional structural limitations to the filter.  Paragraph [0027] of instant specification discloses that the granules mounted on the at least one sheet layer include impregnated/non-impregnated carbons.  Pontius teaches impregnating the sheet layer with activated carbon particles; thus, the granules/filter media of Pontius would also react with at least one substance in the air when the at least one substance contacts the granules while passing through the media, thereby changing the chemical makeup of the air without removing substantial particulate from the air.
Nonetheless, Pontius teaches a filter for odor control (Pontius, paragraph bridging col. 4 & 5); Pontius teaches a sheet material which is impregnated with activated carbon (Pontius, Col. 1 lines 65-68).  Pontius teaches that particulate filter media such as expanded aluminum/fiber glass may be combined with a gas phase odor adsorption media if the given application also requires removal of the particulate matter (Pontius, Col. 1 lines 11-22).  The main embodiment of Pontius is a sheet material impregnated with activated carbon and does not comprise a particulate filter media such as expanded aluminum/fiber glass.  Thus, it would be expected that the filter media of Pontius would change the chemical makeup of the air (i.e., odor removal) without 
Considering claim 6, Pontius does not explicitly teach at least one of the sheet layers comprises aluminum.
However, Pontius teaches the odor absorption filter media may be combined with a particulate filter media such as expanded aluminum (Pontius, Col. 1 lines 12-15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for at least one of the sheet layers to comprise aluminum.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired particulate removal with a reasonable expectation of success.
In the alternative, Pontius also teaches the sheet material may be supported by an expanded metal (Pontius, Col. 3 lines 5-15).  Pontius teaches expanded aluminum (i.e., metal) is a suitable material for air filters ((Pontius, Col. 1 lines 12-15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for at least one of the sheet layers to comprise aluminum.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to provide a support for the filter media with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding there would have been no motivation to add any features of Nakahara to Pontius have been fully considered but are persuasive.
Pontius teaches impregnation of the sheet material with activated carbon particles.  Kasmark teaches incorporating sorbent particles or granules into a fibrous mat during formation of the mat through impregnation and by spraying and roll coating with adhesive results in high pressure drop.  Nakayara teaches extremely low pressure drop for the amount of adhesion of the adsorbent, compared to conventional filters using his method of dispersing a pulverized adsorbent powder (i.e., activated carbon) on the surface of a base of fabric to obtain a filter element.    
Thus, Nakayara provides the motivation (i.e., reduced pressure drop) for replacing the impregnation method of Pontius with the method of dispersing activated carbon on the surface of the filter media.
Applicant’s assertion that attaching granules to the outer surfaces of Pontius is redundant when compared with the granules already impregnated in the Pontius filter media is not commensurate with the rejection because the rejection is based on dispersing activated carbon on the surface of the filter media rather than impregnation with activated carbon in order to reduce pressure drop.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.